UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Forward Industries, Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) Neil I. Jacobs, Esq. 355 Lexington Avenue, 6 th Floor New York, NY 10017 (212) 233-1480 (Name, address and telephone number of Person Authorized to Receive Notices and Communications) December 8, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [ ]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. This information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP NO. Page 2 of 6 1. NAME OF REPORTING PERSON/S.S. OR I.R.S. INDENTIFICATION NO. OF ABOVE PERSON (entities only) Terence Bernard Wise 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS (See Instructions) PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION UK 7. SOLE VOTING POWER NUMBER OF SHARES 8. SHARED VOTING POWER BENEFICIALLY0 OWNED BY EACH PERSON WITH 9. SOLE DISPOSITIVE POWER 1,076,808 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,583,541 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [X] 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.58% 14. TYPE OF REPORTING PERSON IN CUSIP NO. Page 3 of 6 Item 1. Security and Issuer This Schedule 13D relates to the Common Stock, $.01 par value per Share (the "Common Stock”) of Forward Industries, Inc., a New York corporation (the "Issuer") . The address of the principal executive offices of the Issuer is 3110 Main St, Suite 400, Santa Monica CA 90405. Item 2. Identity and Background (a) – (c). This statement is filed by an individual, Terence Bernard Wise, who resides at Brambledown, 8 Valley Way, Gerrards Cross, Buckinghamshire SL9 7PN, United Kingdom. Mr. Wise is a UK resident and citizen, and is a private businessman involved in the furniture manufacturing industry. (d)- (f). Mr. Wise, who is a U.K. citizen, has not, during the past five years, been convicted of any criminal proceeding (excluding traffic violations or similar misdemeanors), nor been a party to a civil proceeding of a judicial or administrative body of competent judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration The source of funds used for the purchase of the Issuer's Common Stock was the personal funds of Mr. Wise. The aggregate funds used by Mr. Wise to make the purchase were approximately $2,040,012. Item 4. Purpose of Transaction Mr. Wise has acquired the Issuer's Common Stock for investment purposes, and such purchases have been made in Mr. Wise’ ordinary course of business. The purchases were made in a private transaction away from the market. The Purchase was made pursuant to a Stock Purchase Agreement (“SPA”), dated December 8 , 2011 and an Option Agreement (“Option Agreement”) of even date, by and between the same parties. The SPA provided for the sellers thereunder, LaGrange Capital Partners, L.
